 In the Matter of CINCINNATI CHEMICAL WORKS, INC.andUNITED MINEWORKERS OF AMERICA, DISTRICT 50In the Matter of CINCINNATI CHEMICAL WORKS, INC.andUNITED MINEWORKERS OF AMERICA, DISTRICT 50, LOCAL 12289CasesNos. C-0187 and C-2557 respectively.Decided July 20, 1943DECISIONANDORDEROn May 12,1942, the Trial Examiner issued his Intermediate Reportin the abov'o-mentioned Case No. C-2187, finding that the respondenthad engaged in and was engaging in certain unfair labor practicesand recommending that it cease and desist therefrom and that it takecertain affirmative action, as set forth in the copy of the IntermediateReport annexed hereto (IX-C-1551).Thereafter, the respondentfiled exceptions to the Intermediate Report and a brief in support ofthe exceptions.The Board has considered the rulings made by theTrial Examiner at the hearing and finds that no prejudicial error wascommitted.The rulings are hereby affirmed.Pursuant to notice, a hearing was held before the Board at Wash-ington, D. C., on August 13, 1942, for the purpose of oral argument.The respondent and the Union were represented by counsel and par-ticipated in the hearing.On March 23, 1943, the Trial Examiner issued his IntermediateReport in the above-mentioned Case No. C-25.57, also finding that therespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andthat it take certain affirmative action, as set forth in the copy of thesecond Intermediate Report annexed hereto (IX-C-1709).There-after, the respondent and the Union filed exceptions to the IntermediateReport and briefs in support of their exceptions.The Associationfiled a brief in support of the Intermediate Report.The Board hasconsidered the rulings made by the Trial Examiner at the hearing andfinds that no prejudicial error was committed.The rulings-are herebyaffirmed.51 N L. R. B.,^ No 90.461 462x;DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn March 26, 1943, the Board, acting pursuant to Article II, Section36 (b), of National Labor Relations Board Rules and Regulations-Series 2, as amended, ordered that Cases Nos. C-2187 and0-2557beconsolidated.Pursuant to notice, another hearing was held before theBoard at Washington, D. C., on June 17, 1943, for the purpose of oralargument on the consolidated cases.The respondent was representedby counsel and participated in the hearing; i none of the labor organ-izations appeared, but counsel for Julius Price, the discharged employeenamed in the complaint, and counsel for the Association submittedbriefs in lieu of presenting oral argument.The Board has considered both Intermediate Reports, the exceptionsand briefs filed by the parties, and the entire record in the cases, andhereby adopts the findings, conclusions, and recommendations of theTrial Examiners, except as noted below :1.In Case No. C-2187, the Trial Examiner has found that therespondent, by the statements and conduct of Richard Scherrn, inter-fered with, restrained, and coerced its employees in violation of Section8 (1) of the Act, on the ground that Scherm is a supervisory employee.In Case No. C-2557, the Trial Examiner has also found Scherm to bea supervisory employee of the respondent, but he dismisses the allega-tion in the complaint that the respondent engaged in unfair laborpractices, within the meaning of Section 8 (2) of the Act, in part onthe ground that the competing activities of Scherrn, on behalf-of thealleged dominated labor organizations, and of the stationary engineers,whom the Trial Examiner also found to be supervisory, on behalf ofthe Union, cancel each other out.We do not agree with the findings ofthe Trial Examiners that Scherm is a supervisory employee for whoseconduct the respondent is responsible; nor do we believe that the sta-tionary engineers are supervisory employees, since clearly they haveno higher status in the plant than Scherm. Scherm has no authorityto hire, promote, discharge, discipline, or otherwise effect changes inthe status of employees of the respondent, or effectively recommendsuch action.Moreover, it seems that he might'properly be included inany appropriate bargaining unit covering the other employees in the-raw material department.Therefore, we reverse the Trial Examiner'sfinding of interference, restraint, and coercion based on the activities ofScherm, and we shall dismiss the allegation in the complaint that therespondent has violated Section 8 (2) of the Act, on the ground that,since the respondent is not held responsible for Scherm's conduct, thereI During the hearing and in its brief the respondent laid some stress upon a waiver filedby the Union in connection with a Pending representation case involving employees of therespondent(Matter of Cincinnati Chemical Works,Inc.,Cases Nos. R-4100and R-4101).This waiver in no way affects the Board's adjudication of the complaint cases hereininvolved,but merely precludesthe Unionfrom asserting the unfair labor practices allegedin Case No.C-2187 as objectionsto any electionwhich the Boardmay direct in the repre-sentation case. CINCINNATI CHEMICAL WORKS, INC.463is insufficientevidence in the record to support a finding that therespondent dominated and assisted the Association and its predecessors.2.In Case No. C-2187, the TrialExaminerhas found that JuliusPrice was discharged because of his union activity.We agree withthis finding.However, it is not clear whether the Trial Examinerconcluded that the respondent had knowledge of Price's union activityfrom his subsidiary finding that Scherm knew of such activity byPrice, or from other evidence not explicitly set forth in the Inter-mediate Report. In any event, there is substantial evidence in therecord, and we find, that the respondent knew Price to be an activemember of the Union at the time of his discharge.Accordingly wefind, as did the Trial Examiner, that the respondent discriminatorilydischairged-,Price.We shall therefore direct the respondent to offerPrice, immediate and full reinstatement with back pay, as recommendedby the Trial Examiner, but if, since the hearing in this case, Price hasbeen inducted into the armed forces of the United States, the applicableparagraphs of our Order, set forth below, shall be construed to meanthat the offer of full reinstatement by the respondent shall be madeupon application by Price within forty (40) days after his dischargefrom said armed forces, and that back pay shall be computed duringthe period from the date of his discriminatory discharge by the re-spondent to the date of his induction in said armed forces, and duringthe period from a date five (5) days after his timely application forreinstatement, as provided above, to the date of the respondent's offerof reinstatement, less his net earnings during those periods.However,nothing herein shall be regarded as affecting the respondent's obliga-tion to pay him immediately whatever amount is due him for theperiod from the date of his discriminatory discharge to the date ofhis induction into said armed forces.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the respondent, Cincinnati Chemical Works,Inc., Norwood, Ohio, its officers, agents, successors and assigns, shall:1.Cease and desist from :(a)Discouraging membership in United Mine Workers of Amer-ica,District 50, or in Local 12298 thereof, or in any other labor or-ganization of its employees, by discharging or refusing to reinstateany of its employees, or in any other manner discriminating in re-gard to their hire and tenure of employment, or any term or con-dition of their employment ;(b)'In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to 464DECISIONS OF NATIONAL LABOR RELATIONS BOARDform, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage in con-certed activities for the purposes of collective bargaining or othermutual aid or protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :,(a)Offer to Julius Price immediate and full reinstatement to his-former or substantially equivalent position, without prejudice to hisseniority and other rights and privileges;-(b)Make whole Julius Price for any loss of pay he has sufferedbecause of the respondent's discrimination against him, by paymentto him ofa sumof money equal to the amount which hewould nor-mally have earned as wages from December 22, 1941, the date of hisdischarge, to the date of the respondent's offer of reinstatement, lesshis net earnings during that period;(c) Immediately post in conspicuous places throughout the plantsoperated by it at St. Bernard, and Norwood, Ohio, and maintain fora period of at least sixty (60) consecutive days from the date of post-ing, notices to its employees stating: (1) that the respondent will notengage in the conduct from which it is ordered to cease and desistin paragraphs 1 (a) and (b) of this Order; (2) that the respondentwill take the affirmative action set forth in paragraphs 2 (a) and (b),of this Order; and (3) that the respondent's employees are free tobecome and remain members of United Mine Workers of America,District 50, and of Local 12289 thereof, and that the respondent willnot discriminate against any employee because of membership in or'activity on behalf of said organizations;(d)Notify the Regional Director for the Ninth Region in writingwithin ten (10) days from the date of this Order what steps therespondent has taken to comply herewith.AND IT IS FURTHER ORDEREDthat the complaint be, and it hereby is,dismissed, insofar as it alleges that the respondent engaged in unfairlabor practices, within the meaning ofSection 8(2) of the Act.INTERMEDIATE REPORTCase No.I -Y-C-1551Mr. Alba B. Martin,for the Board.Mr. James R. Clark,of Cincinnati, Ohio, andMr. E. R. Brunskall,of Norwood,Ohio, for the respondent.Mr. T M. Berry,andMr. Ernest J. Waits,each of Cincinnati, Ohio, for JuliusPrice.Mr. Cecil W. Dane,of Detroit, Mich., for United Mine Workers of America,District No. 50, C. I. 0.STATEMENT OF THE CASEUpon a charge duly filed on December 24, 1941 by the United Mine Workers ofAmerica, District 50, affiliated with the Congress of Industrial Organizations, CINCINNATI CHEMICAL WORKS,INC.465herein called the Union, the National Labor Relations Board, herein called theBoard, by the Regional Director of the Ninth Region (Cincinnati, Ohio), issuedits complaint dated the 28th day of February, 1942, against Cincinnati ChemicalWorks, Inc, herein called the respondent, alleging that the respondent had en-gaged in and was engaging in unfair labor practices affecting commerce withinthe meaning of Section 8 (1) and (3) and Section 2 (6) and (7) of the NationalLabor Relations Act, 49 Stat 449, herein called the Act.Copies of the complaintaccompanied by notices of hearing were duly served upon the respondent and theUnionWith respect to the unfair labor practices, the complaint alleged in substancethat the respondent (1) since on or about August 1941 has engaged in a plan andcontinuous course of conduct which has interfered with, restrained and coercedits emplpoyees in their right to self-organization, to form, join or assist labororganizations, to bargain collectively through representatives of their own choos-ing and to engage in concerted activities for the purposes of collective bargainingand other mutual aid and protection, and at all times after August 1, 1941,'hasinterfered with, restrainedandcoerced its employees in the exercise of, the rightsguaranteed them in Section 7 of the Act by engaging in the following acts andconduct: (a) inquiring of its employees concerning their union affiliations; (b)discouraging the use of union buttons and other indicia of membership in theUnion; (c) suggesting that the Union is trying to run the employees out of theplant; (d) urging, persuading and warning its employees to refrain from aiding,becoming or remaining members of the Union; (e) threatening the loss of theirrositions to employees who continued active in or members of the Union; and(f) keeping under surveillance the activities, meetings and meeting places of saidUnion and of its employees, and thereby has engaged in and is engaging in unfairlabor practices within the meaning of Section 8 (1) of the Act: (2) did on orabout December 22, 1941, discharge Julius Price, one of its employees, and at alltimes since that date has refused to reinstate said Price to his former orequivalent position of employment because he had joined or assisted, the Unionor engaged in other concerted activities for the purposes of collective bargainingor other mutual aid and protection thereby engaging in unfair labor practiceswithin the meaning of Section 8 (1) and (3) of the Act.In its answer, filed on the first day of the hearing, and twice amended duringthe course of the hearing, the respondent denied that it had engaged in or wasengaging in the unfair labor practices alleged, and with respect to Julius Priceaffirmatively averred that he was discharged because of unpatriotic statements.Pursuant to notice, a hearing was held on March 12, 16, 17, 18, and 19, 1942, atCincinnati, Ohio, before the undersigned, the Trial Examiner duly designatedby the Chief Trial Examiner.The Board and the respondent were representedby counsel and Price personally by Mr. T. M. Berry and Mr Ernest J. Waits.All parties participated in the hearing and were afforded full opportunity to beheard,to examine and-cross-examine witnesses and to introduce evidence bearingon the issuesAt the conclusion of the hearing counsel for the Board moved toconform the complaint and all other formal documents and pleadings to theproof.The motion was unopposed and accordingly granted.All parties wereafforded an opportunity to make oral argument at the conclusion of the hearingNone of the parties argued orally.Leave to file briefs within 10 days of theclose of the hearing was granted the parties.This later was extendedto April10, 1942.On April 9 respondent filed a brief. 466DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record thus made, and from his observation of the witnesses,the undersigned makes, in addition to the above, the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTCincinnati Chemical Works, Inc., is a Delaware corporation. It operates twoplants, one at Norwood and one at St. Bernard, two or three miles apart, andboth within the State of Ohio. The Norwood plant employs about 300 workers andthe St. Bernard plant, about 250 workers.The Company's business consists in the manufacture of dyes, intermediatesfor dyes, textile aids, tanning agents, pharmaceuticals, and sales of them.TheWorks use two types of raw materials, organic and inorganic.The former comesfrom St. Louis, Missouri ; East St. Louis, Illinois ; Midland, Michigan ; and. NewYork State ; the latter comes from St. Louis, Missouri ; Paintsville and Rittman,Ohio, and similar cities.At least seventy-five percent of the raw materials usedby respondent in 1941 came to its plants in Ohio from outside the State of Ohio.About 90 percent of the respondent's products was shipped in 1941 from its plantsin Ohio to points outside the State of Ohio and to South America and China.In 1941, the volume in value of these sales exceeded $500,000; and the volumein value of the purchases exceeded $500,000.'Respondent admits and the undersigned finds it is engaged in interstate com-merce within the meaning of the Act.IITHE LABOR ORGANIZATION INVOLVEDUnited Mine Workers of America, District 50, affiliated with the ,Congress ofIndustrial Organ izatioiis, herein called the Union, admits to membership "em-ployees of the respondent, at its St. Bernard plant and is a labor organizationwithin the meaning of Section 2 (5) of the Act.III.THEUNFAIR LABOR PRACTICESA. Interference, restiuin and coercionPrior to August 1941 there was no labor organization in the respondent'splants.Early in'August the Union began its organizational drive among theemployees at the St. Bernard plant and on August 21 the first union meetingwas held.As an assistance to the drive the Union put out a weekly papercalled the Cincinnati Chemical News, more commonly referred to as the Cin-ChemNews, which was distributed in front of the plant before and after workinghours.On October. 6 Cecil Dane, field representative for the Union, wrote the re-spondent stating that the Union represented a majority of the respondent's em-ployees and requesting a meeting with representatives of the respondent forthe purpose of discussing the wages, hours, and working conditions of the em-ployees of the St. Bernard plant.2The attempt of the Union to organize met with the expressed- opposition ofseveral of the respondent's supervisory employees. the most active and out.spoken of which was Richard Scherm.' Early in October, and concurrent with'Between 30 and 50 percent of this respondent's business is in production of warmaterials.2Nothing appears in the record to indicate whether respondent replied to this letter2.Scherm's status as a supervisory employee is discussed and found below. CINCINNATI CHEMICAL WORKS, INC.467the receipt by respondent of the union letter above mentioned, the Associationcame into existence and Scherm became its leading supporter and organizer.Scherm's duties took him throughout the plant severaltimes a day and heavailed himself of this opportunity to discuss the Association with the em-ployees during working hours.He testified that he personally secured 25 mem-bers for the Association`According toWardell Hudson, an employee in theSt.Bernard plant, Scherm asked him, "which of the two unions did I prefer,and at the time I told him I didn't know ..."Q. By "which of the two unions" did you understand him to refer to?A I understood he was referring to the CIO and the Association.Clifford Bennett, another employee in the St. Bernard plant, testified thatScherm told him that, "the Independent union would be much better for me tojoin, and that if I joined the CIO, and an Independent would overrule it andthrow the CIO out, may finally throw us out." Still another effort on Scherm'spart to interfere with the rights of the employees was testified to by FrankSchwab, as follows : "I started out . . . to the stockroom after somebolts andmet Richard Scherm.He asked me to join the Association and, I told him, no. Isays, 'I joined the CIO and I wasn't going to carry water on both shoulders . . . "Q Did he say anything about the CIO?A.Well, he said the CIO wasn't any good ; I may be kicked out in the streets.Carl Norman, another employee of the St. Bernard plant, testified to similarconduct on the part of Scherm : "One day he come in there and I was workingand he walked up to me and reached his hand out and he caught the button likethat (illustrating), `Give me that button. (C. I. O. button) You haven't any busi-ness wearing it.' and I said, 'Go ahead, I can wear it . . .' Well, he insisted Ijoin the Association . . . Oh, from time to time in December, in the month ofDecember especially, he came to me and he told me that if r didn't pull off thatbutton, everybody that was still a member of the CIO would not get their Christ-mas bonus, and so he put it on me so strong that I began to think it was true,so I withdrew the button, and I give him one dollar . . . and he wrote me areceipt.."Q.What was that for?A Initiation fee. (in the Association) He said that everybody that remaineda member of the CIO would cause a strike; in other words he told me that theCIO wasn't the thing for me, and it didn't mean anything to me One (lay wewas unloading a car of salt and he walked in there and he held out both hands,just like this, you know, and he says, "Boys, if you want to be safe, come on inand join the Association " . .He says, "You better come in and join the Association " That was in themonth of December.Julius Price testified to a conversation with Scherm about the last of Augustor the early part of September in which the latter, referring to Price's unionactivities and his button,said: "Whatare you trying to do here?You tryingto run the fellows out of the plant?"Later, in November,Scherm threatened,"It Would be too bad if you didn't come to work one morning and couldn't getto work " Price further testified that on November 5, Scherm told him, "WhatI want to do is to see that you don't get nowhere "4Scherm testified that his activities in behalf of the Association were carried on onlyafter receiving the advice of an attorney, who was the attorney of the Association duringits organizational period, to the effect that as long as he was not on the weekly pay roll,was paid by the hour, and had nothing to do with hiring or firing, he was, eligible to joinan association or even to organize one.540012-44-vol 51-31 468DECISIONSOF NATIONALLABOR RELATIONS BOARDThe undersignedfinds that the above acts and statements on the part ofScherm occurred as set out. The 'respondent seeks to avoid the responsibilityfor them by denying that Scherm is a supervisory employee. The Companystyles Scherm variously as "a laborer like the others" of the yardgang, "a gangleader" and"a clerk."However, respondent failed'to submit work records orpay rolls to support its contention.Such records would have establishedScherm's actual status in the plant, but the respondent chose to withhold thatevidence and to rely solely upon the testimony of its officers and Scherm.Scherm denied that he had ever been designated a foreman. He testified thathe was paid on an hourly basis as were the common laborers in the yard gang,that he did not attend the meetings of the supervisory employees and that hisforeman was Barwig. It is clear from the record that Barwig was foreman of theyard gang, and that the yard gang consisted of 28 negroes and three white men.Scherm is one ofthe white men, Muthier, a cooper, a skilled craft,and Heidecker,a truck driver, are the others Scherm's duties, as described by Barwig, are asfollows :We have a great deal of stock out there, and they are chemicals, they are inbarels, andwe get a detailed slip (requisition) to deliver that stuff to the variousplants (departments).He (Scherm) has got to go and check all those detailedslips with the barrel tags, andthatis one of hisjobs to see that there is no mis-take made in the delivery of that raw material,which would cost quite a sum ifthere was a mistake.Q And do you go with him when he goes to the barrels?A. Oh, no . . .I have too much to do . . . He(Scherm)takes some of thework off my hands, yes, sir.[Italics supplied.]Dr. Brunskill, a company executive, testified, in describing the functions offoremen : "In each one of the departments are foremen capable of doing the workthat is necessary to be done to keepthese departments feeding to the manufac-turing departments the materials,and taking away the finished materials thatare necessary." [Italics supplied.]Upon a comparison of the above it becomes apparent that Scherm's dutiesconform with the duties of a foreman from Brunskill's own definition of such.It is further established by Barwig's testimony that he has too much to do andthat Scherm takes some of the work off his hands. This is further substantiatedby the testimony of six employees,' most of whom work in the yards, to the ef-fect that they take orders from Scherm and that Scherm is regarded as boss ofthe yard gang.One of the yard gang, Ward, considers Scherm not "as muchof a boss as Barwig," and another, Bennett," considers Barwig "a higher boss5OttoBarge, CarlNorman,Wardell Hudson,Willie Coles, Clifford Bennett, and VaughnWard.6Bennett testifiedas to the circumstances incidentto his signing Respondent's ExhibitNo 3, which conflicted with his testimony at the hearing and which purportedto be hissigned statementthat he regarded Barwig ashis foreman and Scherm as only a leadman,as follows:On Friday, March 13. 1942, and after the first day of the hearing, he was calledto the executive offices ofthe respondent about 4 p.inHe was thereinterviewed byClark,counsel forrespondentand Dr Brandli, plant managerClark asked him who hisboss was andBennett testified that he replied : "I said Scherm was my boss "Q Then did Dr Brandli say anything to you?A. He said, "Clifford. Scherm is not yourboss" . . .He said,"Scherm is onlyyourleadman," andhe said, "Mr. Barwigis your boss."He said,"Mr. Barwig, givesScherm all your orders and Scherm hands them to you. He is only your leadman," thatis the wordshe said..Well, the girl (stenographer) was sitting right there, andwhen I told him that Scherm was my boss and thegirlstarted writing,Mr. Clark CINCINNATI CHEMICAL WORKS, INC.469than Scherm."Norman testified that Barwig told him that Scherm was aforeman.The undersigned credits Norman's testimony.The above, in the opinion of the undersigned, clearly indicates that Scherm isan assistant to Barwig, and as such, an assistant foreman,' and the undersignedso finds.The undersigned finds that Scherm made the statements and engaged in theactivities above set forth.The undersigned further finds that by so inquiringof its employees concerning their union affiliations, by discouraging the use ofunion buttons and indicia of membershipi n the Union, by suggesting that theUnion was trying to run the employees out of the plant, by urging, persuadingand warning its employees to refrain from aiding, becoming or remaining mem-bers of the Union and by threatening the loss of their positions to employeeswho continued active in or members of the Union, above related, the respondentinterferedwith, restrained and coerced its employees in the exercise of therights guaranteed in Section 7 of the Act.B. ThedischargeJulius Price was first employed by respondent in March or April of 1941.Hewas assigned to the benzidine department where he worked until his dischargeon December 22, 1941, by Dr. Brandli, plant manager.The complaint alleged that the respondent discharged Price because of hisactivities on behalf of the Union.The respondent contends that he was dis-charged for unpatriotic statements on the premises of respondent on December8, in substance that the Japs had the day before bombed Pearl Harbor andsunk some United States ships and he hoped they would sink some more.Scherm claims to have come upon a group of employees talking in the aisleof the blue house and to have overheard Sam Phelps say, "Julius, how can yousay anything about a country that you live in when you don't know anythingabout any other country?" Scherm testified that that was all he heard, thathe did not hear the remark by Price which prompted this question. Schermtestified that the other employees in the group were Roosevelt Smith, CliffordBennett, and William Oglesby. Scherm further testified that later that eveninghe mentioned to Rogert, a chemist in the plant, "Mr. Price must be shooting offsaid, "That will never do," and Dr. Brandli told Mr. Clark and told me that Schermwas not my boss. Then Mr. Clark dictated to the girl as if I was saying it.Q.Why did you sign that statement that day?A. They said, "Sign it," and they didn't tell me why to sign it or nothing. Theysaid, "Sign it," that is all.Clark's testimony at the hearing included the following in substantiation :I asked him, or one of the things I asked him, "Who is the boss?Who is yourboss?"He said Barwig was his foreman and he took orders from Scherm. I said,"Is Scherm the boss," and he said, 'Yes, as far as I know." I turned to Dr Blanchand I said,"Now, Doctor, is that a fact? I want to know the facts " I said, "I don't wantto go down them tomorrow or the next day at the hearing and be apprised of it there, Iwant to know now, is Scherm a boss?" And Dr. Brandli talked, Mr. Brandli tryingto explain to Bennett that his foreman was Barwig and that Scherm took orders fromBarwig and passed them on to the other boys, because Barwig thought that Scherm was:a bright man."Vaughn Ward, another employee, testified that he was also called in the officeon Friday.March 13, and instructed that Bar« ig, not Scherm, was his boss.'Respondent puts forward the fact that Nagle, anotherforeman, takes Barwig's placewhile the latter is on vacation as tending to establish that Scherm was not a foreman, asotherwise Scherm would have taken Barwig's place, which factor need not beconsideredin the light of the present finding. 470DECISIONS OF NATIONAL LABOR RELATIONS BOARDhismouth about something,because I heard Sam Phelps say to Price," andthen he related what he had,heard Phelps say.This remark so excited Rogertthat he left immediately to report it.Rogert,according to Brunskill,reportedthe story to Dr. Brandli and Dr. Brandli reported the incident to Dr. Frye,the general manager of the company.Brunskill instituted an investigationinto Price's alleged statements.He declined to disclose the names of his inves-tigators at the hearing but testified"I asked them to find out the facts aboutJulius Price and what he was supposed to have said"Brunskill further testi-fied:Q And what did they say?A. They said,"asfar as they could find out,that Julius Price had made thestatements."(Emphasis added.)Only two employees,Roosevelt Smith and Sam Phelps,testified that theyactually heard the statements of Price which became the alleged reason forhis discharge.Oglesby testified that he came along at about the time thatScherm testified that he had,both overhearing Phelps ask,"Price why wouldyou make a statement like that,and this is the onliest country you know."Q.Did Julius Price say anything in answer to that?A. Yes, sir.Q.What did he say?A. He says-why he says he tried to join the Marines.He tried to jointhe Marines and he went over about three or four times, and he said he finallywent and the third day he went up there the man told him,he don't take anycolored in the Navv.Q. In the Navy or the Marines?A. In the Marines.It must be noted here that this incident was reported to respondent by Scherm,the active leader of the Association,and is corroborated solely by the testimonyof the two Association members, Smith and Phelps.Julius Price denied having made this statement and testified that he was un-aware of the reason which prompted his discharge,as follows :Q Now, what happened on December 22 with reference to your discharge?A.Well, on December 22, about five minutes to four, Dr. Brandli and Mr.Neave come over and called me off to the side and lie says, "You are discharged."And I asked him, "What for?"And he said-Q.Who talked?A. Dr. Brandli.Q. All right.A. And he said,"You know what you said two weeks ago?" And I said, "Whatdid I say?" And he said, "You know what you said. You can check out now."Q. "You can check out now?"A. Yes, "And your check is at the office;your check will be waiting for youat the office."Dr. Brandli did not testify and the above is uncontradicted.Price testified in regard to two conversations that he had with Smith, Phelps,and Oglesby,neither of which occurred,on December 8. The first was in theweek preceding the Pearl Harbor disaster; the other, after the Pearl Harbordisaster,on December 14. As to the first, he testified that in November he joinedthe National Association for the Advancement of Colored People and attendedone of the meetings at which mention was made "of the discrimination(againstcolored people)in the departments of the government and that the only waywe could have a part was to unite in one big group and protest to the Govern-ment. On Monday morning I explained to them(Smith,Phelps, and Oglesby)0 CINCINNATI CHEMICAL WORKS, INC.471the benefits of the N. A. C. P. and said . . 'I am one that can witness that ...they discriminated against you in the Marines,' I said, `because in 1930 . . . Itried to enlist in the Marines. I made three or four trips ... the last day, thefellow called me outside and he said, 'Boy, I might as well tell you now, theydon't take negroes in the Marines."'As to the second conversation on December 14, Price testified :A.Well, in my regular routine of work from downstairs on the first floor upon the second floor ... I was changing places to work. Just at the top of thosestairs was Sam Phelps and Roosevelt Smith working together, stacking up barrels.Just as I got to the top of the steps ... I said (to Smith) "Is it true that Japansunk 'he,battleships Repulse and the Prince of Wales?" and he says "I don't know.That is what they say." I says, "Yes. If it is so, there had been lies told aboutJapan's navy." I says, "It has been misrepresented." And, in particular, I don'tknow where Bill Oglesby comes from, but lie was there, helping out at the sametime.He says, "Looks like you were glad of it."The undersigned credits the testimony of Price as to his two conversationswith Smith, Phelps, and Oglesby.Brunskill testified that he instituted an investigation to learn the facts aboutthe alleged statement of Price, but when questioned whether he had asked aninvestigator to talk to Price about it, he replied that he had not. To the questionwhether he himself had talked to Price, he replied, "As a matter of fact, in acase of that sort, I wouldn't bother . . . because you always get a denial." Coun-sel for the Board then asked :Q. And up to the time you made the decision (to discharge Price) nobody, sofar asyou know, had talked to Price about it, about the alleged statements ; isthat right?A. That is right.It is further apparent from the record that Brunskill's investigation wassuperficial from the nature of the evidence disclosed therein, all of which wasavailable to him at the time of his investigation and which established Price'spatriotism beyond question as was shown by the latter's testimony at the hear-ing:Q.Now, did you buy any Defense Bonds?A. Yes.Q.What caused you to buy any Defense Bonds?A.Well, I always was a supporter of President Rooseveltand hisprogram.Q Yes.A. And he was begging the nation to do all that we could, we must sacrifice,and I can recall, around about Labor Day . . . he begged to the,nation to buyNational Defense Bonds and all that they could spare-with all the money thatthey could spare.So, I thought it was a duty to abide President Roosevelt, as every penny thatI could get hold to, as he asked, I would invest it in National Defense Bonds.Q. All right.Now, when did you buy your first bond?A. I think the first one was boughtaroundabout September 20, 1941.Q.How much,in amount?A. $37.50.Q. And thatwould mature at how much?A. $50.Q. All right.When did you buy your next one?A. Around October1, sometime ; along In there.Q.How much?A. $37.50. 472DECISIONS OF NATIONAL LABOR RELATIONS BOARDQ. Maturingat how much?A. $50.Q. And whendid you buy your next?A.Well,later the President spoke again and he asked that we do again. SoI went to thebank and drawed $750, in November.Q. All right.A. And bought $750 worth of NationalDefense Bonds.Q. And theywill mature at how much?A. $1,000.°From the above testimony of Brunskill revealinghis failureto question Pricebefore determining to discharge him, and the vague report of the investigatorsthat, "as far as they could find out," Price had made the statements attributedto him, the undersigned concludes that neither Brunskill nor his investigatorswere free of doubt as to the truthfulness of the story attributing disloyalty toPrice.Since it isalso apparent from the record that respondent made nosincere effort to determine the substance of its alleged reasonfor dischargingPrice, and in the absence of any allegation of inefficiency on the part of Price,it is necessary to examine the union activities of the latterfor a possible causefor the discharge.Price joined the Union at the first meeting.He was the only negro whosolicitedmemberships among the yard gang, and the only negro who made ahouse-to-house canvass for union memberships.He turned in six signed member-ship applications.He was elected sergeant-at-arms of the Union's local, amember of its executive board, and on September 12, its shop steward.He con-tinued as shop steward until his discharge.He was a member of the commit-tee of the Union which prepared and distributed the "Cin-Chem News" inDecember.He contributed stirring appeals under' his name for membershipin the C. I. 0. The paper carried a complimentary mention of C. I. 0. organ-izational stewards in the local union drive, at St. Bernard, including Price.'Scherm was well aware of Price's activities as is shown by his threat toPrice in November, "It would be too bad if you didn't come to work one morningand couldn't get to work."Under all the circumstances, including the dubiouscharacter of the respondent's investigation of Price's alleged statements, hissatisfactory explanation of what he said, and when he said it, his patrioticattitude in fact, and the respondent's knowledge of Price's outstanding unionactivities, it is clear, and the undersigned finds that Price was discharged andrefused reinstatement not because of an unpatriotic statement but because ofhis union activity.iIV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCE'The activities of the respondent set forth in Section III above, occurring inconnection with the operations of the respondent, described in Section 1 above,have a close, intimate, and substantial relation to trade, traffic and commerceamong the several States and with foreign countries, and tend to lead and haveled to labor disputes burdening and obstructing commerce and the free flow ofcommerce.8 Two bank books were submitted at the hearing establishing that this amount withdrawnand invested in Defense Bonds represented a substantial part of Price's savings dating from1934, and that the $750 withdrawal was dated' November .1, 1911. Two Federal ReserveBank of Cleveland receipts were introduced establishing that the latter agency was holdingthe bonds for the account of Julius Price. CINCINNATI CHEMICAL WORKS, INC.473V. THE REMEDYSince it has been found that the respondent has engaged in unfair laborpractices, it will be recommended that it cease and desist therefrom and takecertain affirmative action designed to effectuate the policies of the Act.Having found that the respondent discriminatorily discharged Julius Priceon the 22nd day of December 1941, and discriminatorily refused to reinstate'him, the undersigned will recommend that the respondent offer to him imme-diate and full reinstatement to his former or substantially equivalent positionwithout prejudice to his seniority and other rights and privileges and make himwhole for any loss of pay he may have suffered by reason of the respondent'sdiscrimination against him, by payment to him of a sum of money equal to theamount he would normally have earned as wages from the date of his dischargeto the date of the offer of reinstatement, less his net earnings a during saidperiod.CONCLUSIONS OF LAW1.United Mine Workers of America, District 50, affiliated with the Congressof Industrial Organizations, is a labor organization within the meaning ofSection 2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employment ofJulius Price, the respondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8 (3) of the Act.3.By interfering with, restraining, and coercing its employees in the exerciseof-the rights guaranteed in Section 7 of the Act, the respondent has engagedin and is engaging in unfair labor practices within the meaning of Section 8(1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affecting,commerce, within the meaning of Section 2 (6) and (7) of the Act.RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law, theundersigned recommends that the respondent, its officers, agents, successors, andrssigns, shall:1.Cease and desist from :(a)Discouraging membership in United Mine Workers of America, District50, affiliated with the Congress of Industrial Organizations, or any other labororganization of its employees at its plant at St. Bernard, Ohio, by discharging.or refusing to reinstate any of its employees, or in any other manner discrim-inating in regard to their hire and tenure of employment, or any term or condi-tion of employment;(b) In any other manner interfering with, restraining, or coercing its em-ployees in -the exercise of their, rights to self-organization, to form, join orassist labor organizations, to bargain collectively and to engage in concertedactivities for the purposes of collective bargaining or other mutual aid andprotection, as guaranteed in Section 7 of the Act.O BY "net earnings" is meant earnings less expenses, such as for transportation, roomand board, incurred by an employee in connection with obtaining work and working elsewherethan for the respondent, which would not have been incurred but for his unlawful dis-charge-and the consequent necessity of his seeking employment elsewhere. SeeMatter ofCrossett Lumber CompanyandUnited Brotherhood of Carpenters and Joiners of America,Lumber and Sawmill Workers Union, Local2599, 8 N. L. R. B. 440.Monies received forwork performed upon Federal, State, county, municipal, or other work-relief projects shallbe consideredas earnings.See, RepublicSteel Corporation v. N. L. R. B.,311, U. 8 7. 474DECISIONS OF NATIONALLABOR RELATIONS BOARD2.Take the following affirmative action whichthe undersigned finds willeffectuate the policies of the Act:(a)Offer to Julius Price immediate and full reinstatement to his former orsubstantially equivalent position without prejudice to his seniority and otherrights and privileges :(b)Make whole Julius Price for _any loss of pay he may have suffered byreason of the respondent's discrimination against him, by payment to him of asum of money equal to that which he normally would have earned as wages,from December 22,.1941, to the date of the offer of reinstatement, less his netearnings during said period."(c)Post immediately in conspicuous places at its St. Bernard plant at St.Bernard, Ohio, and maintain for a period of at least sixty (60) consecutive daysfrom the date of posting, notices to its employees stating (1) that the respondentwill not engage in the conduct from which it is recommended that it cease anddesist in paragraph, 1 (a) and (b) of these recommendations; (2) that therespondent will take the affirmative action set forth in paragraph 2 (a) and (b)of these recommendations; and (3) that the respondent's employees are freeto become or remain members of the United Mine Workers of America, District50, affiliated with the Congress of Industrial Organizations, or any other labororganization; and (4) that the respondent will not discriminate against anyemployee because of such membership or activity ;(d)File with the Regional Director for the Ninth Region, within twenty (20)days from the receipt of this Intermediate Report, a report in writing settingforth in detail the manner and form in which the respondent has complied withthe foregoing recommendations.It is further recommended that unless, on or before twenty (20) days fromthe receipt of this Intermediate Report, the respondent notifies said RegionalDirector in writing that it will comply with the foregoing recommendations, theNational Labor Relations Boardissue an orderrequiring the respondent to takethe action aforesaid.As provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board, Series 2-as amended-any party may withinthirty (30) days from the date of the entry of the order transferring the caseto the Board, pursuant to Section 32 of Article II of said Rules and Regulations,file with the Board, Shoreham Building, Washington, D. C., an original and fourcopies of a statement in writing setting forth such exceptions to the IntermediateReport, or to any other part of the record or proceedings (includingrulings uponallmotions or objections) as he relies upon, together with the original and fourcopies ofa brief insupport thereof.As further providedin saidSection 33,should any party desirepermissionto argue orally before theBoard,requesttherefor must be made in writing within twenty (20) days after the date of theordertransferringthe case tothe Board.EDWARDG.SMITH,Trial Examiner.Dated May 12, 1942.INTERMEDIATE REPORTCase No. IX-C-1709Mr. James A. Shaw,for the Board.Mr. James R. ClarkandMr. Burton B. Robinson,of Cincinnati,Ohio, for therespondent.ILOSeefootnote9,supra. CINCINNATI CHEMICAL WORKS, INC.Mr. Stanley Dcnltinger,of Akron, Ohio, for the Union.Mr. Richard T. Dickerson,of Cincinnati, Ohio, for the Association.STATEMENT OF THE CASE475Upon a charge duly filed on August 15, 1942, by the United Mine Workersof America, District 50, Local 12289, herein called the Union, the National LaborRelations Board, herein called the Board, by the Regional Director of the NinthRegion (Cincinnati, Ohio), issued its complaint dated November 23, 1942, againstthe Cincinnati Chemical Works, Inc, herein called the respondent, alleging thatthe respondent had engaged in and was engaging in unfair labor practices affect-ing commerce within the meaning of Section 8 (1) and (2) and Section 2 (6)and (7) of the National Labor Relations Act, 49 Stat. 449, herein called the Act.Copies of the complaint, accompanied by notice of hearing, were duly servedupon the respondent, the Union, the Cleneay Avenue Employees RepresentativeAssociation, herein called Cleneay Avenue Association, the Murray Road Em-ployees Representative Association, herein called the Murray Road Association,and the Cincinnati Chemical Works, Inc. Employees Representative Association,herein called the Association,' the three last named being labor organizationsalleged in the complaint to be dominated by the respondent.With respect to the unfair labor practices, the complaint alleged, in substance,that the respondent ('1) since on or about September 1, 1941, has engaged in aplan and continuous course of conduct which has interfered with, restrained,and coerced its employees in their right to self-organization, to form, join orassist labor organizations, to bargain collectively through representatives oftheir own choosing, and to engage in concerted activities for the purpose ofcollective bargaining and other mutual aid or protection; and (2) on or aboutthe first part of September 1941, initiated, formed, sponsored, and promoted theCleneay Avenue Association and thereafter dominated, interfered with andcontributed to its support; on or about the middle of October 1941, initiated,formed, sponsored, and promoted the Murray Road Association, and thereafterdominated, interfered with and contributed to its support; and on or aboutOctober 27, 1941, initiated, formed, sponsored and promoted the Associationand since that date dominated, interfered with, and contributed to its support.On January 14, 1943, the respondent filed its answer in which it admitted theallegations of the complaint as to the nature of its business, but denied the al-leged unfair labor practices.Pursuant to notice, a hearing was held from January 14 to January 22, 1943,at Cincinnati, Ohio, before Howard Myers, the undersigned Trial Examinerduly designated by the Chief Trial Examiner.At the opening of the hearing,the Association moved to intervene in this proceeding, which motion was grantedwithout objection. In its answer the Association denied that it was dominatedby, or that it had received any support from, the respondent. Respondent's coun-sel then filed a motion in the nature of a request for a Bill of Particulars.Themotion was granted in part and denied in part.The Board, the respondent, the Union, and the Association were representedby counsel and participated in the hearing.Full opportunity to be heard, toexamine and cross-examine witnesses, and to introduce evidence bearing uponthe issues was afforded all parties.At the conclusion of the Board's case, coun-sel for the respondent and counsel for the Association made several motions to'As hereinafter found, the Cleneay Avenue Association and the Murray Road Asso-ciation merged on or about October 23, 1941.The new organization is known as the Cin-cinnati Chemical Works Inc. Employees Representative Association. 476DECISIONS OF NATIONAL LABOR RELATIONS BOARD4dismiss the complaint for lack of proof.The motions were deniedAt theconclusion of the hearing, counsel for the Board moved to conform the pleadingsto the proof.The motion was granted without objectionCounsel for therespondent and counsel for the Association then renewed their respective motionsto dismiss the complaint for lack of proof.Ruling thereon was reserved.Themotions are hereby denied.At the close of the hearing, the parties were af-forded an opportunity to argue orally before the undersigned. Counsel for theBoard, for the respondent, and for the Association participated in such oralargument.The parties were then advised that they might file briefs with theundersigned on or before January 27, 1943.'A brief has been received from theAssociation's counsel.Upon the entire record in the case and from his observation of thewitnesses,the undersigned makes thefollowing :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENT'Cincinnati Chemical Works, Inc, is a Delaware corporation and operates twoplants in Ohio, one at Norwood and the other at St. Bernard. At those plants,which are about 3 miles from each other, the respondent is engaged in the manu-facture, sale, and distribution of dyes, intermediate textile aids, pharmacologicaland tanning agents.The respondent's annual sales amount to upwards of onemillion dollars, over 50 percent of which are delivered to points located in Statesother than Ohio.More than 50 percent of the respondent's annual purchases ofraw materials are received at its two plants from points outside the State ofOhio.The respondent In its answer admitted, and at the hearing conceded, that it isengagedin commerce within themeaningof the Act.IITHE LABOR ORGANIZATIONS INVOLVEDUnited Mine Workers of America, District 50, Local 12289, Cleneay AvenueEmployees Representative Association, Murray Road Employees Representa-tiveAssociation, and the Cincinnati Chemical Works Inc. Employees Repre-sentative Association are unaffiliated labor organizations, admitting to member-ship employees of the respondent.III.THEUNFAIR LABOR PRACTICESInterference, restraint, and coercion; the alleged domination and support of,and interference with the three AssociationsDuring August 1941, the Union began its organizational drive among theemployeesof the St. Bernard Plant. Early in Septembera group of em-ployees of the Norwood plant, none of whom was identified with the manage-ment, discussed among themselves on severaloccasionsthe advisability offorming anindependent union in the Norwood plant in order toforestall anyattempt by the Unionto organizethat plant.As a.result of thesediscussions,2Upon the applications of counsel for respondent and counsel for the Association thetime to file briefs was extended to February 10, 1943.8The findings in this section are based upon a stipulation of the parties entered into atthe hearing.The Union at no time attempted to organize the Norwood plant. Its membership hasalways been confined to employees of the St. Bernard plant.Another local of the UnitedMine Workers of America, District 50, admits to membership employees of the Norwoodplant. CINCINNATI CHEMICAL WORKS, INC.477the group consulted and retained an attorney and shortly thereafter the group,assisted by others, circulated petitions or agreements among the employees forthe signatures of those favoring an independent organization.On September 19, an open meeting was held in a public hall in Norwood.This meeting was attended by 218 of the then approximate 350 employees ofthe Norwood plant. There, the aforesaid attorney addressed the employeesand under his guidance, after full discussion by those present, the formal mat-ters attendant upon organization were adopted and a committee was appointedto prepare a constitution and a set of bylaws to be submitted to the member-ship at the next meeting. Thus, the Cleneay Avenue Association came intobeingOn September 26, the membership met and adopted the constitution andthe bylaws prepared by the committee appointed at the prevous meeting, andthen elected permanent officers.On October 2, the Cleneay Avenue Association again met and the membersappointed a committee to prepare a contract with respect to wages, hours, andworking conditions to be submitted to the respondent. On October 8, theCleneay Avenue Association wrote the respondent a letter stating that thatorganization represented a substantial majority of the employees of Norwoodand requesting an appointment with the respondent's officials for October 10, todiscuss hours, wages, and working conditions for the Norwood employees.Atabout the same time, the Union notified the respondent that it represented themajority of the St. Bernard employees and requested a bargaining conferencefor those employees.The respondent, upon receipt of these requests, imme-diately advised the two organizations that its attorney was out of town andupon his return a date would be set for the requested conferences.'Early in October 1941, a group of employees of the St Bernard plant begana counter movement to the organizing drive of the Union at that plant.Accord-ing to the record, the most active member and the guiding spirit of this groupwas Richard Scherm,' a supervisor in the raw materials department of that6 Subsequently the respondent notified the Union and the Association that it would notnegotiate a contract or discuss grievances until the question of representation was resolvedby the Board.Also referred to in the record as Sherman, Robert Scherm and Richard Schurm. Therespondent and the Association dispute the supervisory status of SchermThe record dis-closes that Scherm, two other white employees, and about 20 or 30 negro employees work inthe raw material department, also referred to in the record as the yard gang, under thesupervision of Foreman Barwig.The main function of this department is to deliver, asneeded, the raw materials to the several production departments in the plantAccordingto the testimony of Barwig, Scherm assists him in running this department ; keeps inventoryof the raw materials used in the plant; and sees that the icritten orders for raw materialsreceived from the production departments are properly filled and delivered.A number ofcolored employees in the raw material department testified, without contradiction, and theundersigned finds, that Scherm assigns them work and they regard Scherm, as well asBarwig, as their boss and that no other employee of that department gives orders to themen.Former employee Norman testified, without contradiction, and the undersignedfinds, that Barwig told him Scherm was his (Norman's) boss. Several other employeesin this department testified, without contradiction, and the undersigned finds, that whenan employee reports for work late, Scherm makes a notation of that fact in the time bookand "docks" the employee for being late.On the other hand, Barwig, Scherm, and As-sistant Manager Brunskill testified that Scherm was not a supervisory employee ; that hewas paid on an hourly basis, and that supervisors are paid on a weekly basis ; that he doesnot attend supervisors' meetings with the officials of the respondent.Scherm, however,testified that he is the clerk of the yard gang and takes orders from Barwig which betransmits to the other men in the department. Scherm, since at least August 1941, hasbeen receiving 11 cents more per hour than the next highest paid man in that department.Moreover, Scherm is the only person in that department other than Barwig, who is notcontinuously engaged in manual work.From the foregoing it is clear, and the undersignedfinds, that the duties of Scherm, during all the times material herein, were supervisory in 478DECISIONS OF NATIONAL LABOR RELATIONS BOARDIplant.After several meetings at the homes of two of the employees, whichScherm attended, the group consulted and retained the attorney representingthe Cleneay Avenue Association.Under the attorney's guidance, the MurrayRoad Association was formed and held its first meeting at a public hall in St.Bernard on October 17.This meeting was attended by 70 of the approximate250 persons then employed at the St. Bernard plant.There, after talks by itsattorney, by the president and one of the members of the Cleneay AvenueAssociation, the formal matters pertaining to the formation of a labor organiza-tion were adopted and temporary officers were elected.On October 23, the nextmeeting of the Murray Road Association was held, likewise at a public hall inSt.Bernard.This meeting was attended by about 200 employees.Members ofthe Union, some of its officers and international representatives were presentby invitation.Prior to proceeding with the regular business of the meeting, alengthy discussion was had between the Union's adherents and those in favorof an independent union; the Union's representatives proselyting for the Union,while the proponents of the Murray Road Association did likewise in its behalf.After several hours of discussion, the Union's adherents withdrew.The mem-bership then proceeded to adopt the constitution and bylaws and to elect per-manent officers.Shortly prior to the conclusion of the meeting, a delegationfrom the Cleneay Avenue Association came into the meeting and announced thatthe latter organization, at a meeting held that evening, had amended its constitu-tion to admit into membership employees of the St Bernard plant. After discus-sion, the members of the Murray Road Association adopted a resolution mergingtheir organization with the Cleneay Avenue Association.A similar mergerresolution was adopted that evening by the Cleneay Avenue Association.Thenew organization then became known as the Cincinnati Chemical Works Inc.Employees Representative Association and the officers of the Cleneay AvenueAssociation and the Murray Road Association became its officers.According to the uncontradicted testimony of Carl Norman, John Busch, andothers, which the undersigned finds to be substantially in accord with the facts,Scherm, whose duties took him throughout the plant, asked them on many occa-sions during working hours to resign from the Union and become members ofthe Association because the Union would avail them nothing while membershipin the Association would be advantageous to them. According to the uncon-tradicted testimony of Vaughan Ward, which the undersigned credits, Schermgave Ward work with overtime pay when Ward agreed to pay his back Associa-tion dues to Scherm. Scherm admitted obtaining 25 members for the Association,and that he obtained most of them on company property and some on companytime.He likewise admitted that he induced several employees to withdrawfrom the Union and had them sign written resignations. Norman also testifiedwithout contradiction, and the undersigned finds, that several weeks after hejoined the Union he wore his union button in a conspicuous place upon his per-son in the plant and that Scherm came up to where he was working and toldhim to take off the button if he valued his job. Norman further 'testified thatsometime in November 1941, Scherm told him "that the boys who belong to theAssociation would have jobs and get more bonus . . . than the ones that belongedto the CIO"; that if Norman wanted to retain his job he should join the Associa-tion ; and that he joined the Association in order to obtain "the Christmas bonusand things like that."Scherm denied making those statements. The under-signed rejects his denial.nature,within the meaning of the Act.Even counsel for the respondent indirectlyadmitted that Scherm was at least a leadman.Under the circumstances the respondentis chargeable with,, and is responsible for, his acts and statements.SeeInternationalAssociationof Machinists v. N. L. R.B.,311 U. S. 72. CINCINNATI CHEMICAL WORKS, INC.479Clifford Bennett, a former employee, testified without contradiction, and theundersigned finds, that in September 1941, shortly after he had joined the Unionand,on the first day he wore his union button, he heard Foreman Barwig re-mark, in the presence of several employees, "men wearing those [Union] buttonswasn't, going to get such a good break ; that the ones that didn't have no buttonswould get all the gravy."Bennett also testified,that the undersigned finds, thatBarwig's remark caused him to remove his union button, withdraw from theUnion, and, at Scherm's solicitation, join the Association?Allen Jenkins testified without contradiction, and the undersigned finds,that in the latter part of May or early in June 1942, James Crane, an assistantchemist,',came over to where he was working and that the following ensued :He [Crane] said, "I heard there was a changeover."He said, "I have beenon a vacation for a week and I want to know all about it. I heard thatsome of you fellows swung over to the otherunion."He said, "You know Iam your boss, your supervisor. You fellows have any grievance with the com-pany or mad at them?" I said, "No, we are not mad." He said, "What isthe swingover foro?" I said, "We got tried of the other union [the Associa-tion].They have been dickering about five or six months and they got $6.00and I got fed up with it. I am going to join one that will do me some good."He said, "This is confidential."He said, "I am your superior, and anythingthat goes wrong here, you are dissatisfied with your work, we have to makesome kind of a report back to Mr. Brunskill .[the respondent's assistant man-ager]."Q.What elsewas said,if anything?A.He went on talking about it and he said, "You know if you would jointhat organization [the Union]," he said, "I could make it hard on you aroundhere.There could be middle of the day layoffs and they cut out your holi-day pay and bonus." I said, "Yes, you could do that but they have the Wag-ner Act behind them and they are not afraid about it, at least I am not"and then he talked different. I said, "We are not mad at the company.Wewere promised a whole lot of things, 200 on the hour, vacation with pay."I said "You have children and I have too. 'If I promise them ice cream andthey don't get it, they are mad.That's what happens to us and that's whyI dropped out.We want what we were promised."John Marshall testified without contradiction, and the undersigned finds, thathe had a conversation with Crane sometime in May or June 1942, wherein Craneasked him if he joined the Union because "He had a grudge against" the re-spondent ; that he replied "No"; and that Crane then stated that he was sur-prised to hear that Marshall had any connection with the Union.7In an effort to impeach the testimony of Bennett,the respondent introduced in evi-dence a statement given the respondent by BennettThe record shows that the respondent'scounsel interrogated Bennett in the presence of the respondent's official and then dictatedthe statement which Bennett signed at the respondent's request.This statement stated,in part that Bennett had never been told by "Schemr or anybody else that if he wanted towork at the Chemical Company he had better not wear any button," that he had nei er heardanyone in the plant make a statement to the above effect, and that Scherm had not advisedhim with respect to joining or not joiningthe C. I. 0.or any other union. The undeisignedfinds that this signed statement does not discredit Bennett's testimony.Although admit-ting that he had read the statement before signing it, Bennett testified that he knew thatthe statement did not accurately set forth his answers to the questions propounded to himby the respondent but that he was "afraid to not sign the paper."The undersigned creditsBennett's reasons for signing the statement.9Each production department is in charge of a chemist.Next in charge is the assistantchemist.Chemists and ,their assistants are superior in rank to foremen.0 I480DECISIONSOF NATIONALLABOR RELATIONS BOARDHarmie Hammond, a former employee of the respondent, testified that hejoined the Union in October or November 1941, and that shortly thereafterHugh Campbell, the chemist in charge of his department, said to him "that therelationswere such between the personnel, the management of that Companyand the employees that no outside organization need try to get in there . . .that some of its employees had worked there for twenty-five years, and if thingsweren't right he made them all right ... and it was dangerous for me or any-one else to try to disrupt that organization by starting an outside movement inthere.In fact, some of them thought enough of the Company that they mightnot looking, or behind my back accidentally drop or push over acid on me."Campbell denied making the above quoted statement or any similar statement.Campbell's testimony was taken at a hospital where he was lying seriously illdue to injuries received from a fall.Despite the fact that he did not answerthe questions propounded to him with directness, he impressed the undersignedas a forthright and honest witness.Hammond, on the other hand, did not soimpress the undersigned.°The undersigned finds that Campbell did not makethe statement attributed to him by Hammond.HerbertFrazier, aformer employee, testified that he was first employed bythe respondent in February 1942, and that just prior to being put to work hehad the following conversation with Foreman Evans:He [Evans] said, "I understood in your letter of application that youdidn't belong to no union." I said, "Well I don't say I exactly do not,I am laid off for the duration of the war as far as that is concerned."Hesaid "Did you belong to -the CIO?" I said, "Yes, I belonged to the CIOwhen I worked at General Motors." He said "Well, we don't want theCIO here." I said "I didn't come over here to organize no CIO."He said,"Well, the boys has got a union of their own here." I said, "Well, whateverway the boys feel I guess I ought to go with them if I work here."Evans denied making any statement to Frazier to the effect that he "didn'twant any CIO union men or a CIO union in the Cincinnati Chemical Works."Evans testified that he knew that Frazier formerly was a member of the CIObecause he was told by employee Carl Hewitt, one of the persons to whomFrazier referred the respondent for reference, that Frazier had formerly workedat the Chevrolet plant in Norwood and he knew that that plant had a closedshop contract with the CIO.Evans' testimony regarding Frazier and the othermatters about which he was questionedimpressedthe undersignedas beingin accordance with the facts. The undersigned finds that Evans 'did notmake the statements attributed to him by Frazier.This finding is buttressedby the fact that at the time of the alleged statement the Union had been carryingon its organizational activities for upwards of six months and there is no evidenceof prior anti-union statement or activities by Evans.Several witnesses 10 called by the Board testified, and the undersigned finds,that James Miller, a member of the group which advocated the formation ofthe Cleneay Avenue Association, came into their department during workinghours on a great many occasions between September 1941 and April or May1942, and each time asked them to join that organization that on several occa-sionsMiller made his requests in the presence of Foreman Lorenze; that Lorenzedid not reprimand or otherwise speak to Miller until Miller's activities inter-fered with production ; and that on two occasions in either April or May 1942,Lorenze ordered Miller to leave the department because he was interfering.°Hammond was discharged by the respondent and appeared biased againstIts case.10Herbert Frazier, Allen Jenkins, and John Marshall. CINCINNATICHEMICAL WORKS,,INC.481with the men's work.Other witnesses testified that Association posters andannouncements of forthcoming meetings of the Association were permitted toremain posted for at least several days in the men's locker room n On theother hand, the record shows that there were Union signs"all over the[Norwood]plant."These placards were removed,from time to time, by the respondent.On one occasion,however, Foreman Parry, in the presence of several employees,fastened an Association poster on the wall of the locker room when the posterhad become partially detached therefrom.-Numerous witnesses testified to otheractivities carried on during working hours on behalf of the Association and theUnion. In fact, the record clearly shows that the organizational activities ofthe Association,its predecessors,and the Union occurred in the large part duringworking hours,by or in the presence of supervisors,and that the respondent tookno steps to check these activities.Thus, those in favor of the Union and thosein favor of the Association engaged in union activities on company time andproperty with impunity.Roy Loomis testified as a witness for the Board andadmitted,under cross examination,that he was a supervisor"in the power houseat the St. Bernard plant;that he joinedthe Union atitsSeptember 3, 1941meeting and at that meeting lie signed up one of the men whose work he directs ;that other men whose work he directs also attended that meeting and therejoined the Union ; that all the power house employees,except the chief engineer,are members of the Union;and that at the time of the hearing he was financialsecretary of the Union and collects the monthly Union's dues of the poweremployees and others on company property.Moreover,Stationary EngineerSchmidt"signed tipCarl Normanas a member of the Union on'or about Sep-tember 4, 1941,in the power house.There is no credible evidence in the record to support the allegations of thecomplaint that the respondent initiated,sponsored,or gave financial support" tothe CleneayAvenue Association,to the Murray RoadAssociation, or to theAssociation.The fact thatthe respondent permitted solicitation of member shipand the collection of dues by the Association and its predecessors,on companytime and property,and permitted the Association to post notices on companyproperty would of course,be strong proof of domination and interference withthose organizations,if the Union had been denied similar privilegesHowever,31 Several foremen use this locker room as their dressing room.11Loomis is a licensed stationary engineer and has been employed as such by the respond-ent since February 1934He testified without contradiction,and the undersigned finds,that there are four such engineers employed at St.Bernard, each working a separate shift ;that in the absence of the chief engineer, who only works on the day shift,the stationaryengineer is in charge of the power house and that the stationary engineer gives orders to thelicensed firemen on his shift and to the other power house employeesis Schmidt was formerly vice president of the Union.At the time of the hearing hewas one of its trustees.14 It appears that the respondent paid 2 members of the Association their regular salariesfor the week ending August 1, 1942, despite the fact that these 2 employees attended ahearing on July 31,1942,before the Board in a representation case involving the respond-ent's employees while the respondent did not pay members of the Union for the time spentby them at the hearingThe credible evidence shows that there were other members of theAssociation who attended that hearing,and were not paid by the respondent for the timespent away from the plant.The respondent claimed at the hearing that it was not cogni-7ant of the fact that these 2 employees were paidtheirfull salary for July 31,althoughthese employees did not work a full day until the commencement of the hearing in theinstant proceeding.The evidence is clear that the overpayment was made through theerrors of Foreman Evans and the pay-roll clerk, the latter being ill at the time the errorswere madeThe undersigned finds that the two employees were paid their regular salaryfor July 31,1942, through inadvertence and for no other reason. 482DECISIONS OF NATIONAL LABOR RELATIONS BOARDsince members and adherentsof the Union were treatedequally and afforded fullopportunitiesin this regard,it cannot be said that sponsorship and support ofthe Association, or of its predecessors, are shown, within themeaning of the Act.Although it has been found that Crane, Parry,and Barwig,supervisors of higherauthority than Scherm and the stationary engineers, had made certain statementsand engaged in certain actions detrimental to the Union, the undersigned finds thatthose statements and activities by themselves afford an insufficient basis uponwhich to conclude that the respondent dominated, interfered with, and ^ con-tributed support to the Association."Although the character and extent of thesestatements and activities do not furnish a sufficient basis for finding that therespondent had engaged in unfair labor practices within the meaning of Section8 (2) of the Act, the undersigned is convinced and finds that the activities of therespondent's supervisory employees, as set forth above, constitute prohibitedinterference within the meaning of Section 8 (1) of the Act.10The undersignedshall accordingly recommend that the allegations of the complaint that theCleneay Avenue Association, the Murray Road Association, and the Associationwere initiated, formed, sponsored, promoted, supported, dominated, and interferedwith by the respondent be dismissed.The undersigned finds, however, that therespondent, by the statements and activities of its supervisory employees,- asfound above, has interfered with, restrained, and coerced its employees in theexercise of the rights guaranteed in Section 7 of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe undersigned finds that the activities of the respondent set forth in SectionIII above, occurring in connection with the operations of the respondent describedin Section I above, have a close, intimate, and substantial relation to trade, traffic,and commerce among the several states and tend to lead to labor disputes burden-ing and obstructing commerce and the free flow of commerce.V.THE REMEDYSince it has been found that the respondent has engaged in certain unfair laborpractices, it will be recommended that it cease and desist therefrom, and takecertain affirmative action designed to effectuate the policies of the Act.It having been found that the resopndent has not dominated or interfered withthe formation or administration of the Cleneay Avenue Association, the Murray"it will be recalled that these statements and activities, except those of Bare ig, weremade in May or June 1942, about 9 or 10 months after the Union started its organizationaldriveMoreover, on September 16, 1941, and on many occasions thereafter, the super-visorswere warned by the respondent's officials not to interfere with the organizationalactivities of the employees.On or about September 17, 1941, the respondent postednotices in conspicuous places in both plants reading as follows :It has just come to the attention of the management that statements have beenmade to our employees that they will lose their jobs with this company or will bediscriminated against if they do not join a union.We wish it to be clearly understoodthat the policy of this company is the same as it has always been, not to discrimi-nate against any employee because of his union or non-union affiliation.These notices were occasionally torn down but the respondent upon discovering this fact,Immediately put up other notices reading as above quotedFurthermore, there is no cred-ible evidence in the record that the respondent's supervisors disobeyed their aforesaidInstructions, except as found above.There is some evidence in the record that Robert Hallassisted in obtaining members tor the Association.The Board contended at the hearingthat Hall is a supervisor.The record does not contain sufficient evidence to sustain theBoard's position in this respectThe undersigned finds that Hall's activities in'aiding theAssociation are not attributable to the respondent.16 In making this finding the undersigned excluded from consideration the activities ofScherm and the stationary engineers. CINCINNATI CHEMICAL WORKS, IN'C.483Road Association, or the Association, or contributed to their support, it will berecommended that the complaint in this respect be dismissed.Upon the basis of the foregoing findings of fact and upon the entire record inthe case, the undersigned makes the following:CONCLUSIONS OF LAw1.United Mine Workers of America, District 50, Local 12298, the CleneayAvenue Employees Rep_eseritative Association, the Murray Road Employees Repre-sentative Association, the Cincinnati Chemical Works Inc. Employees Representa-tive Association, are labor organizations within the meaning of Section 2 (5)of the Act.2.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the respondent has engaged inand is engaging in unfair labor practices, within the meaning of Section 8 (1)of the Act.3The respondent did not initiate, sponsor, form, promote, dominate, interferewith, or support the Cleneay Avenue Employees Representative Association, theMurray Road Employees Representative Association, or the Cincinnati ChemicalWorks Inc Employees Representative Association, within the meaning of Section8 (2) of the Act.RECOMMENDATION'SUpon the basis of the foregoing findings of fact and conclusions of law, theundersigned recommends that the respondent, Cincinnati Chemical Works, Inc.,its officers, agents, successors and assigns shall :1.Cease and desist from :(a) In any manner interfering with, restraining, or coercing its employees inthe exercise of the rights of self-organization, to form, join or assist labor organi-zations, to bargain collectively through representatives of their own choosing,and to engage in concerted activities for the purpose of collective bargainingor other mutual aid or protection as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the undersigned finds will effec-tuate the policies of the Act :(a)Post immediately in conspicuous places in its St. Bernard, Ohio, andNorwood, Ohio, plants and maintain for a period of at least sixty (60) consecu-tive days from the date of posting, notices to its employees stating that the re-spondent will not engage in the conduct from which it is recommended that itcease and desist in paragraph 1 (a) of these recommendations;(b)Notify the Regional Director for the Ninth Region in writing within ten(10) days from the date of receipt of this Intermediate Report what steps therespondent has taken to comply therewith.It is further recommended that unless on or before ten (10) days from thereceipt of this Intermediate Report the respondent notify said Regional Directorin writing that it will comply with the foregoing recommendations, the NationalLabor Relations Board issue an order requiring the respondent to take the actionaforesaid.It is further recommended that the complaint be dismissed insofar as it allegesthat the respondent interfered with and dominated the formation and adminis-tration of Cleneay Avenue Employees Representative Association, the MurrayRoad Employees Representative Association, or the Cincinnati Chemical WorksInc. Employees Representative Association and had contributed to their support.As provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board, Series 2-as amended, effective October 28,540612-44-vol. 51-32 484D,EC[SI'ONS OF NATIONAL LABOR RELATIONS BOARD1942-any party may within fifteen (15) days from the date of the entry of theorder transferring the case to the Board, pursuant to Section 32 of Article IIof said Rules and Regulations, file with the Board, Shoreham Building, Wash-ington, D. C., an original and four copies of a statement in writing setting forthsuch exceptions to the Intermediate Report or to any other part of the recordor proceeding (including rulings upon all motions or objections) as he relies,upon, together with the original and four copies of a brief in support thereof.As further provided in said Section 33, should any party desire permission toargue orally before the Board, request therefor must be made in writing to theBoard within ten (10) days after the date of the entry of the order transferringthe case to the Board.HOWARD MYERS,Trial Examiner.Dated March 23, 1943.